708 N.W.2d 379 (2006)
474 Mich. 1018
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Matthew SARAMPOTE, Defendant-Appellant.
Docket No. 128137 & (126), COA No. 237031.
Supreme Court of Michigan.
January 27, 2006.
By order of September 21, 2005, the prosecuting attorney was directed to answer the defendant's application for leave to appeal. On order of the Court, the brief having been filed, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.